DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 7/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  method steps for forming an optically variable film.  The steps do not include any directed to the actual formation of an optically variable film.
Claims 8-16 are dependent on claim 7 and inherit at least the same deficiencies.
Claims 7, 14-16 are problematic because of the limitations related to “200-230 dpi.”  Claim 7 recites that “the beam is emitted from the apparatus onto the workpiece at approximately 200-230 dpi,”  Claims 14-16 recite that “the workpiece is moved at an increment of 200-230 dpi.”  Both recitations are problematic because dpi or dots per inch is a quantity that pertains to spatial density.  It is unclear how dpi pertains to the emitted beam in claim 7 or the amount of movement in claims 14-16.  
For purposes of examination:
Claim 7 will be interpreted as “wherein the beam is emitted from the apparatus onto the workpiece.”  
Claims 8-16 are dependent on claim 7 and inherit at least the same deficiencies as claim 7.
Claim 14 will be interpreted as “comprising moving the workpiece in an increment between successive ablating steps.”  
Claims 15-16 are dependent on claim 14 and inherit at least the same deficiencies as claim 14.
Claim 15 will be interpreted as “wherein the workpiece is moved in an increment between successive ablating steps.”
Claim 16 will be interpreted as “wherein the workpiece is moved in an increment between successive ablating steps.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, 14-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2007/0258119) in view of Kutsch (US 2005/0112472).
Consider claim 7, Munday et al. disclose a method of forming an optically variable film with an apparatus, the apparatus comprising a laser (60, laser) configured to emit a beam (12, light beam), a telescoping lens section (20, image reduction system) having a first lens and a second lens spaced apart by a first distance (the system includes two lenses) and an interferometer (10, optical device, arrangement of lenses is referred to as a scanning interferometer) configured to direct the beam toward a workpiece (200b, output plane), the method comprising:
operating the laser at a predetermined power level (the laser has an operational power level);
selecting first and second lens focal lengths and determining the first distance (focal lengths and distances are selected);
directing the beam toward the workpiece (the beam is directed to the workpiece) to form a microstructure in the workpiece (the pixels are sized on an order of 20-100 microns in diameter) [pages 15-18].
However, Munday et al. does not explicitly disclose ablating the workpiece with the beam to form a microstructure in the workpiece, wherein the beam is emitted from the apparatus onto the workpiece and the workpiece includes a layer of polyethylene terephthalate (PET) exposed to the beam and in which the microstructure is formed.
Munday et al. et al. and Kutsch et al. are related as methods for manufacturing holographic optical elements.  Kutsch discloses (e.g. figure 4) a workpiece that is a polyethylene terephthalate (PET) workpiece (the substrate 60 is coated with an outer layer of PET) [0022], wherein the beam is split in the interferometer and directed toward the PET workpiece as a split beam (see figure 4, beams 54 and 55 are split beams), and wherein the beam is sufficiently energized such that interference of the split beams at the PET workpiece ablates the PET workpiece (the workpiece is ablated by the laser) to form a microstructure (Different gratings, pitches are obtained.  Further, the design can be on a pixel by pixel basis with at least two interfering laser beams to provide the necessary beams for ablating the surface.  The depth is based on the power of the laser so that different depths could be obtained by the power of the laser) [0020, 0030-0032].    It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Munday et al., as taught by Kutsch, in order to eliminate size limitations by providing a direct write laser ablation technique.
Consider claim 8, the modified Munday et al. reference discloses a method of claim 7, wherein the PET layer melts in response to exposure to the beam (PET workpiece is ablated by the laser) [0020, 0030-0032 of Kutsch].
Consider claim 9, the modified Munday et al. reference discloses a method of claim 8, wherein microstructure is randomized by melting the PET (the workpiece is ablated by the laser) to form a microstructure having randomized pitch frequencies and depths (Different gratings, pitches are obtained.  Further, the design can be on a pixel by pixel basis with at least two interfering laser beams to provide the necessary beams for ablating the surface.  The depth is based on the power of the laser so that different depths could be obtained by the power of the laser) [0020, 0030-0032 of Kutsch].  Figure 1 shows that each of the pixels are randomized.  The corresponding frequencies and depths are also randomized since different recording conditions (i.e. beam energy, pitches) are required to form the different random pixels).
Consider claim 10, the modified Munday et al. reference discloses a method of claim 7, further including forming a UV curable copy of the microstructure from the PET layer (a UV curable coating can be applied to the laser ablated master cylinder) [0012-0013 of Munday et al.].
Consider claim 14, the modified Munday et al. reference discloses a method of claim 7, further comprising moving the workpiece in an increment between successive ablating steps (The workpiece is moved between successive ablating steps) [0035 of Kutsch].
Consider claim 15, the modified Munday et al. reference discloses a method of claim 14, wherein the workpiece is moved in an increment between successive ablating steps to form a plurality of discrete or abutting microstructures on the workpiece (The workpiece is moved between successive ablating steps) [0035 of Kutsch].
Consider claim 16, the modified Munday et al. reference discloses a method of claim 14, wherein the workpiece is moved in an increment between successive ablating steps to form a plurality of overlapping microstructures on the workpiece (The workpiece is moved between successive ablating steps.  The position control beam control the relative motion of the outer layer and the laser beams provides selecting a location of a predetermined pixel on the outer layer which would include overlapping or non-overlapping pixels) [0035 of Kutsch]. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2007/0258119) in view of Kutsch (US 2005/0112472) as applied to claim 10 above, and further in view of Marttila et al. (US 2009/0175050).
Consider claim 11, the modified Munday et al. reference discloses a method of claim 10.  However, the modified Munday et al. reference does not explicitly disclose electroplating the UV curable copy to form a master.  Munday, Kutsch and Martilla are related as methods for forming masters. Martilla discloses electroplating a copy to form a master (a metal replication tool can be made from the master by electroplating against the master and subsequently removing the master) [0173].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Munday reference to utilize the electroplating, as taught by Martilla, in order to utilize a commonly known and cost effective solution for forming a master.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2007/0258119) in view of Kutsch (US 2005/0112472) and Marttila et al. (US 2009/0175050) as applied to claim 11 above, and further in view of Hanschen et al. (US 2003/0235677).
Consider claim 12, the modified Munday et al. reference discloses a method of claim 11. However, the modified Munday et al. reference does not explicitly disclose pressing the microstructure of the master into a reflective, imprintable material to form an optically variable film.  Munday et al., Kutsch, Marttila and Hanschen et al. are related as methods for forming masters.  Hanschen discloses pressing the microstructure of the master into a reflective, imprintable material to form an optically variable film (Alternative methods of forming the microstructured surface include thermoplastic extrusion, curable fluid coating methods, and embossing thermoplastic layers which can also be cured.  Further the microstructured backing can be retroreflective) [0042, 0058, 0060, 0068].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of the modified Munday et al. reference, to utilize the reflective imprintable material, as taught by Hanschen, in order to allow a desired image to be formed.
Consider claim 13, the modified Munday et al. reference discloses a method of claim 12, wherein the optically variable film produces a substantially non-chroma visual effect (the color of diffracted light is determined by the pitch with great precision such that one wavelength, i.e. non-chroma, visual effect is obtained) [0011 of Kutsch].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pagryzinski et al. (US 8,585,956) discloses a laser marking apparatus that may be used to produce marked patterns having image resolutions of approximately 72-1200 dpi, or approximately 72-300 dpi to 125-175 dpi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872